The Court

charged, that the only question was, to whom did this property belong, at the time it was taken in execution, namely, Aug. 4, 1846?
Webb, in April, 1846, sold the mare to Fisher for $32, to be paid for by delivery of a cow and yearling at $12, and a note for $20, with a surety to be approved by Webb. Fisher took the mare home, the evening of the vendue. Reuben Bowman became the surety of Fisher in the note, upon Fisher agreeing that if Bowman was obliged to pay the note, and would pay Fisher for the cow and yearling, he was then to be the owner of the gray mare.
Such a transaction, however proper it might have been between the parties, is deemed legally fraudulent against creditors or third persons, and is void by our act of assembly. It induces a false credit, and may operate to the injury of persons trusting the apparent and supposed owner of the property, on the credit of such property. Possession of personal goods is evidence of property; and the retaining possession, after a sale of such goods, may deceive persons ignorant of the sale. From the danger of such consequences the legislature have thought proper to declare all such sales void against creditors.
The jury, nevertheless, gave a verdict for plaintiff.